Citation Nr: 0434350	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  02-15 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disability.

2.  Entitlement to service connection for residuals of a 
brain injury.

3.  Entitlement to service connection for a cervical spine 
disability.

4.  Entitlement to service connection for a lumbosacral spine 
disability.

5.  Entitlement to service connection for a bilateral 
shoulder disability.

6.  Entitlement to service connection for a bilateral foot 
disability.

7.  Entitlement to service connection for chest pains. 

8.  Entitlement to service connection for hearing loss.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran had active service from August 1966 to June 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  By a Board decision dated October 2003, it was found 
that new and material evidence had been submitted to reopen 
the veteran's claims for entitlement to service connection 
for chest pains and hearing loss.


FINDINGS OF FACT

1.  A cardiovascular disability is not shown by competent 
medical evidence to have a nexus or relationship to service.

2.  Residuals of a brain injury are not shown by competent 
medical evidence to have a nexus or relationship to service.

3.  A cervical spine disability is not shown by competent 
medical evidence to have a nexus or relationship to service.

4.  A lumbosacral spine disability is not shown by competent 
medical evidence to have a nexus or relationship to service.

5.  A bilateral shoulder disability is not shown by competent 
medical evidence to have a nexus or relationship to service.

6.  A bilateral foot disability is not shown by competent 
medical evidence to have a nexus or relationship to service.

7.  A disability resulting in chest pains is not shown by 
competent medical evidence to have a nexus or relationship to 
service.

8.  Hearing loss is not shown by competent medical evidence 
to have a nexus or relationship to service.


CONCLUSIONS OF LAW

1.  A cardiovascular disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 2003); 38 C.F.R. §§ 3.303, 3.304 (2004).

2.  Residuals of a brain injury was not incurred in or 
aggravated by active military service, or proximately due to 
or the result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5107 (West 2003); 38 C.F.R. §§ 3.303, 3.304, 3.310 
(2004).

3.  A cervical spine disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 2003); 38 C.F.R. §§ 3.303, 3.304 (2004).

4.  A lumbosacral spine disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 2003); 38 C.F.R. §§ 3.303, 3.304 (2004).

5.  A bilateral shoulder disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 2003); 38 C.F.R. §§ 3.303, 3.304 (2004).

6.  A bilateral foot disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 2003); 38 C.F.R. §§ 3.303, 3.304 (2004).

7.  A disability resulting in chest pains was not incurred in 
or aggravated by active military service.  38 U.S.C.A. §§ 
1110, 5107 (West 2003); 38 C.F.R. §§ 3.303, 3.304 (2004).

8.  Hearing loss was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2003); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385  (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Compliance with the Veterans Claims Assistance Act of 
2000 (VCAA)

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2003) and 38 CFR 
3.159(b)(1) (2004).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2003) and 38 CFR 3.159(b)(1) (2004).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2003) and 38 CFR 3.159(b)(1) (2004).

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2003) and 38 CFR 
3.159(b)(1) (2004).

By letters dated March and May 2001, the RO notified the 
appellant of the information and evidence not of record that 
is needed, the information and evidence that the VA will seek 
to provide, the information and evidence the appellant must 
provide, and requested any additional evidence the appellant 
has that pertains to the claims.  38 U.S.C.A. § 5103 and 38 
CFR 3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claims.  He has been made 
aware of how VA would assist him in obtaining evidence and 
information.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  Assistance 
shall also include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  38 
U.S.C.A. § 5103A(d) (West 2003); 38 C.F.R. § 3.159(c)(4) 
(2004).  The letters indicated that to show service 
connection the medical evidence must show an injury in 
military service or a disease that began in or was made worse 
during military service, or an event in service causing 
injury or disease or a current physical disability that could 
be shown by medical evidence or other evidence showing the 
veteran had persistent or recurrent symptoms of disability; 
and a relationship between his current disability and an 
injury, disease, or event in service.  

The veteran was informed that he had up to one year from the 
date of the letters to submit information.  The veteran was 
told of what information/evidence that had already been 
received.  He was informed if there were more records to 
complete the enclosed VA Form 21-4142s, and VA would assist 
in obtaining the records.

It was noted that VA was responsible for getting relevant 
records from any Federal agency; this may include medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.

In addition, it was indicated that on the veteran's behalf, 
VA would make reasonable efforts to get relevant records not 
held by Federal agencies, which may include records from 
State or local governments, private doctors and hospitals, or 
current or former employers.

The veteran was informed that he should tell VA about any 
additional information or evidence that he wanted VA to 
obtain for him; send the evidence VA needed as soon as 
possible and be sure to put his VA file number on any 
evidence sent; and inform VA of address or phone number 
changes.

The veteran was instructed to complete, sign, and return an 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs.  
He was informed that a separate form for each doctor or 
hospital where he was treated would be required.

After the letters were sent, the veteran submitted private 
medical record and VA records were also obtained.  A rating 
decision was issued in September 2001.  The veteran gave 
testimony at a Board videoconference hearing in April 2003.  
In an October 2003 Board decision, the claims for new and 
material evidence were reopened and the issues were remanded 
so that a VA examination could be scheduled to determine the 
etiology of the claimed disabilities.  The veteran underwent 
a VA examination in May 2004.  A supplemental statement of 
the case was issued in June 2004.  For the aforementioned 
reasons, there is no reasonable possibility that further 
assistance would aid in the substantiation of the claims.

II.  Service connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b). Certain chronic 
disabilities, such as arthritis (including degenerative joint 
disease, i.e., osteoarthritis, arteriosclerosis, and hearing 
loss) are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Applicable regulations also provide that a disability, which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310(a).

A.  Cardiovascular disability

Background

Service medical records show that in January 1972, the 
veteran was seen with complaints of chest pain.  He indicated 
that it was as if his chest wall was trying to come out.  It 
was noted that the veteran had a history of a drum falling on 
his chest in May 1970 while in Korea.  It was also noted 
heavy breathing and pressure on the sternum and hurting, 
especially during the past 5 days.  Also running caused right 
upper quadrant to hurt.  Some medicine, salicylate and 
Darvon, did not help him.  The impression was 
costochondritis.  The veteran was given CAMA every 4 hours.  
In February 1972, the veteran continued to complain of pain.  
X-rays were noted as negative.  He was put on sodium 
salicylate 2 tablets p.o. w.4h.  In August 1975 the veteran 
complained of chest pains from the lower left side to the 
upper right side of his chest.  It was noted that the veteran 
smoked 1 pack of cigarettes a day.  The chest sounded clear, 
blood pressure was 112/80, and pulse was 76.  The assessment 
was inflammation of the lungs due to smoking.  The plan was 
to decrease smoking, use Robitussin, and weight control.

At his January 1976 separation examination, the examiner 
noted normal clinical evaluation of the lungs, chest, 
vascular system, and heart.  Blood pressure reading was 
110/62.

Treatment records from McAlester Regional Health Center dated 
January 1987 noted that the veteran had no previous history 
of hypertension and/or cardiovascular disease that apparently 
worked out at the prison.  The veteran reported that on the 
day of admission while out at work, he began to experience a 
burning left upper anterior chest discomfort with radiation 
down the posterior aspect of the left upper extremity and 
through to the scapula.  He indicated that his chest wall did 
not feel sore, and he had no accompanying gas or belching or 
dyspnea.  He did comment that the pain seemed to be worse 
with deep breathing.  

EKG showed very slight ST segment elevation in 2, 3 and AVF, 
which was a little more prominent on admission than it, was 
on today's tracing.  The chest x-ray was reported as normal.  
The impression included: atypical chest pain of uncertain 
etiology; systolic murmur, probably floor murmur, could not 
exclude prolapse of mitral valve; tobacco use; and obesity.  
An echocardiogram report dated January 1987 showed slight 
left ventricular hypertrophy, all the other measured indices 
including left ventricular function appeared to be normal.  
There was no sign of valvulopathy including mitral valve 
prolapse with or without Amyl Nitrate inhalation.  The report 
noted unable to detect pericardial effusion, intra cavity 
mass, or thrombus.

Records from Southeastern Medical Center for the period July 
1989 to February 1990 show that the veteran had lipid battery 
tests.  

A letter from the veteran's wife received in February 2001 
indicated that the veteran was in the hospital suffering a 
heart attack in November 2000.  She indicated that in 
December 2000 he was transferred to St. Francis Hospital 
where he was still undergoing additional care along with 
rehabilitation.  She reported he suffered a brain injury 
secondary to the heart condition.  The veteran's wife 
indicated that she has known him for 21 years and he had 
suffered chest, neck, arm, and back pain all the years since 
she has known him, indicating this started while he was in 
the Army.  

Hospital records from McAlester Regional Health Center dated 
November to December 2000 indicated that the veteran was 
admitted after falling backwards and passing out.  After 
admission to the hospital he was found to have had a 
myocardial infarction and was admitted to the intensive care 
unit.  A CT scan showed a subdural hematoma with midline 
shift and he was transferred to St. Francis Hospital.

Records from St. Francis Hospital showed that the veteran had 
a right frontoparietotemporal craniotomy with evacuation of 
acute subdural hematoma in December 2000.  A cardiovascular 
consultation a few days later indicated that the veteran had 
no prior cardiovascular history.  The veteran was seen and a 
consult had been requested for postoperative management.  

Records from Oklahoma Neurorestorative Specialty Center Dated 
January to February 2001 indicated that the veteran was 
transferred to Broken Arrow Rehabilitation where he remained 
for approximately one month until his transfer in January 
2001.  The veteran was admitted due to the residual deficits 
interfering with his ability to return home with his family 
and perform basic self-care activities.  It was noted that 
the veteran presented with a high fall risk requiring 
restraints, poor sleep patterns, poor p.o. intake, 
incontinence of bowel and bladder, maximum assistance for 
ambulation, impaired communication both expressively and 
receptive, aphasia, decreased attention, and memory and one 
on one supervision.  In February 2001 the veteran was 
discharged to live with his wife and children.

At his April 2003 Board videoconference hearing, the veteran 
testified that he was poisoned in Korea.  He indicated that 
he started having flutter or something in his chest while 
walking out of the mess hall and fell to his knees.  He 
indicated that the next thing he knew he was in a hospital in 
South Korea or Japan.  The veteran indicated that his medical 
records did not say what he was treated for and he was never 
told.  The veteran testified that after Korea he was 
stationed at Fort Hood, Texas and had chest problems every 
great once in a while.  He indicated that he was never told 
in service that he had coronary artery disease or heart 
disease.  He stated he was told that he had an irregular 
heartbeat.  The veteran indicated that he had a heart attack 
approximately 25 years after separation from service.  The 
veteran testified that he was never treated for heart disease 
or cardiovascular disease between the time he was separated 
from service and the time he had his heart attack.  He 
indicated he was now taking a baby aspirin a day.  

At his May 2004 VA examination, the examiner noted that he 
reviewed the C-file and noted the veteran's history of chest 
pain complaints and treatment to include a diagnosis of 
costochondritis and negative x-ray.  

The veteran reported that he had a history of heartburn and 
indigestion for a long time.  He indicated that years ago in 
Germany between 1967 and 1969, he was told that he had a 
heart murmur and was seen for chest pain for a couple of 
times, but he was never told that he had heart problems.  The 
veteran informed the examiner that he thought it was a bone 
problem.  He reported he got hit with a barrel full of 
lifting shackles in the chest, which was falling off the 
forklift, and he tried to catch it, and it hit him on both 
sides of the chest wall and the shoulders.  The veteran 
stated that doctors told him he had a heart attack when he 
was working at the prison at McAlester and was told he had a 
heart attack, which caused him to fall in 2001.  He stated he 
thought he had the heart attack later, but he fell before.  
The veteran reported that he had never been told that he had 
congestive heart failure or had any heart surgery.  He did 
not remember much about the problems in 2001, but he thought 
that he was having a heart attack and then he bleed in his 
head, and after that he also started getting seizures.  

Currently the veteran reported no chest pain and did not have 
any shortness of breath.  He reported that he could not walk 
far because of his back and his ankle problems and his knee 
problems.  The examiner noted that he could not ask the 
veteran much history because it was really hard to ask him 
something since he did not remember much.

The veteran reported that he started having seizures since 
2001 after he fell and hit his head and had a bleed in his 
head.  He reported that he had a grand mal seizure about 4 
weeks ago, and he reported that he did not drive.  The 
veteran denied migraines, no ticks and paramyoclonus, and 
reported no other neurological problems.  He stated he had 
some weakness in the left side of his body, but it had 
improved.  

The examination showed the veteran's cardiovascular system 
was regular in rate and rhythm without any murmurs, gallops, 
or rubs.  The impression was seizure disorder, status post 
subdural bleed in 2001; coronary artery disease status post 
myocardial infarction in 2001; an echocardiogram done at that 
time showed an ejection fraction of 43 percent.  The examiner 
noted that after evaluating all of the medical records, it 
was his opinion that it was not likely that the veteran's 
cardiovascular disease was a result of disease or injury in 
service.  It was noted that at the time the veteran was seen 
3 times for chest pain, which was a muscular chest pain and 
diagnosed with costochondritis and lung problems.  Then in 
1987 he had a normal exercise tolerance test and an echo, 
which did not show any heart problems.  In the examiner's 
medical opinion, there was no relationship of this 
cardiovascular diagnosis to the chest pain, which the veteran 
had in service.  

Analysis

After reviewing the overall evidence, the preponderance of 
the evidence is against entitlement to service connection for 
a cardiovascular disability.  Service medical records show 
that the veteran was treated 3 times for chest pain and was 
diagnosed with costochondritis and lung problems due to 
smoking.  It was not until November 2000 when the veteran 
suffered a myocardial infarction and subdural hematoma.  
Prior to that, there was no medical evidence of 
cardiovascular disease.

The May 2004 VA examiner indicated that after evaluating all 
of the medical records, it was his opinion that it was not 
likely that the veteran's cardiovascular disease was a result 
of disease or injury in service.  In his opinion, there was 
no relationship of his current cardiovascular diagnosis to 
the chest pain, which the veteran had in service.  

The preponderance of the evidence is against the veteran's 
assertion that his current cardiovascular disease is a result 
from any in-service disease or injury.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304.  Therefore, his claim for service 
connection for a cardiovascular disability must be denied.

B.  Residuals of a brain injury

Background

Service medical records are negative for complaints, 
treatment, or diagnosis of a brain injury or residuals.

A letter from the veteran's wife received in February 2001 
indicated that the veteran was in the hospital suffering a 
heart attack in November 2000.  She indicated that the 
veteran was standing in the driveway and just lost 
consciousness when he fell to the ground.  She indicated he 
suffered a seizure like activity and stopped breathing.  The 
veteran's wife stated that test results showed that he 
cracked his skull and suffered a heart attack.

Hospital records from McAlester Regional Health Center dated 
November to December 2000 indicated that the veteran was 
admitted after falling backwards and passing out.  After 
admission to the hospital he was found to have had a 
myocardial infarction and was admitted to the intensive care 
unit.  A CT scan showed a subdural hematoma with midline 
shift and he was transferred to St. Francis Hospital.

Records from St. Francis Hospital showed that the veteran had 
a right frontoparietotemporal craniotomy with evacuation of 
acute subdural hematoma in December 2000.  A cardiovascular 
consultation a few days later indicated that the veteran had 
no prior cardiovascular history.  The veteran was seen and a 
consult had been requested for postoperative management.  

Records from Oklahoma Neurorestorative Specialty Center Dated 
January to February 2001 indicated that the veteran was 
transferred to Broken Arrow Rehabilitation where he remained 
for approximately one month until his transfer in January 
2001.  The veteran was admitted due to the residual deficits 
interfering with his ability to return home with his family 
and perform basic self-care activities.  It was noted that 
the veteran presented with a high fall risk requiring 
restraints, poor sleep patterns, poor p.o. intake, 
incontinence of bowel and bladder, maximum assistance for 
ambulation, impaired communication both expressively and 
receptive, aphasia, decreased attention, and memory and one 
on one supervision.  In February 2001 the veteran was 
discharged to live with his wife and children.

At his April 2003 Board video conference hearing, the veteran 
testified that his claim for residuals of a brain injury was 
secondary to problems he was having with his legs in the 
military.  He stated he fell a few years ago suffering a 
hematoma to the brain and this was due to his legs buckling.  
He attributed this to problems he was having with his legs in 
Germany.  The veteran indicated that while in Germany he legs 
started to swell on him and his joints were painful and every 
once in a while they would buckle up on him.  He testified 
that episodes in which he would fall suddenly started in 
service.  The veteran indicated that he took 18 pills a day 
to control his seizures.

At his May 2004 VA examination, the examiner noted that he 
reviewed the C-file and noted the veteran's history of chest 
pain complaints and treatment to include a diagnosis of 
costochondritis and negative x-ray.  

The veteran reported that he had a history of heartburn and 
indigestion for a long time.  He indicated that years ago in 
Germany between 1967 and 1969, he was told that he had a 
heart murmur and was seen for chest pain for a couple of 
times, but he was never told that he had heart problems.  The 
veteran informed the examiner that he thought it was a bone 
problem.  He reported he got hit with a barrel full of 
lifting shackles in the chest, which was falling off the 
forklift, and he tried to catch it, and it hit him on both 
sides of the chest wall and the shoulders.  The veteran 
stated that doctors told him he had a heart attack when he 
was working at the prison at McAlester and was told he had a 
heart attack, which caused him to fall in 2001.  He stated he 
thought he had the heart attack later, but he fell before.  
The veteran reported that he had never been told that he had 
congestive heart failure or had any heart surgery.  He did 
not remember much about the problems in 2001, but he thought 
that he was having a heart attack and then he bleed in his 
head, and after that he also started getting seizures.  

Currently the veteran reported no chest pain and did not have 
any shortness of breath.  He reported that he could not walk 
far because of his back and his ankle problems and his knee 
problems.  The examiner noted that he could not ask the 
veteran much history because it was really hard to ask him 
something since he did not remember much.

The veteran reported that he started having seizures since 
2001 after he fell and hit his head and had a bleed in his 
head.  He reported that he had a grand mal seizure about 4 
weeks ago, and he reported that he did not drive.  The 
veteran denied migraines, no ticks and paramyoclonus, and 
reported no other neurological problems.  He stated he had 
some weakness in the left side of his body, but it had 
improved.  

The examination showed the veteran's cardiovascular system 
was regular in rate and rhythm without any murmurs, gallops, 
or rubs.  The impression was seizure disorder, status post 
subdural bleed in 2001; coronary artery disease status post 
myocardial infarction in 2001; an echocardiogram done at that 
time showed an ejection fraction of 43 percent.  The examiner 
noted that after evaluating all of the medical records, it 
was his opinion that it was not likely that the veteran's 
cardiovascular disease was a result of disease or injury in 
service.  It was noted that at the time the veteran was seen 
3 times for chest pain, which was a muscular chest pain and 
diagnosed with costochondritis and lung problems.  Then in 
1987 he had a normal exercise tolerance test and an echo, 
which did not show any heart problems.  In the examiner's 
medical opinion, there was no relationship of this 
cardiovascular diagnosis to the chest pain, which the veteran 
had in service.  

Analysis

Service medical records do not show that the veteran suffered 
a head injury or residuals of a brain injury.  In addition, 
the service medical records did not show a disability, which 
resulted in the veteran falling down.  The veteran's 
separation examination dated in January 1976 found normal 
clinical evaluation of the spine, other musculoskeletal.  On 
his January 1976 Report of Medical History, the veteran 
reported having arthritis; however, the examiner noted that 
he was not diagnosed with arthritis by a medical officer and 
had no history in the record.  

In order for the veteran to be service-connected for 
residuals of a brain injury on a secondary basis, the 
evidence must show that the veteran's residuals of a brain 
injury is proximately due to or the result of a service-
connected disability.  Since the May 2004 VA examiner opined 
that the veteran's cardiovascular disease/myocardial 
infarction was not likely the result of disease or injury in 
service, or related to the chest pain he had in service, 
there is no basis for a secondary claim.  

In addition, there is no indication that the veteran had any 
disability while in service which caused him to periodically 
fall resulting in his fall approximately 25 years later, 
which caused a hematoma in the brain.

Therefore, without persuasive evidence linking the veteran's 
residuals of a brain injury to a disease or injury in 
service, this claim must be denied.  In short, the 
preponderance of the evidence is against the veteran's claim.  

C.  Cervical and lumbosacral spine disabilities

Background

Service medical records show that in November 1975 the 
veteran was seen with history of multiple joint pains, 
complaining of neck and back and polyjoint pain.  There was 
no history of trauma.  It was noted he had cervical spine 
films done at the time, which were within normal limits.  The 
veteran had pain with neck range of motion and decreased back 
range of motion with pain.  He was diagnosed with muscle pain 
and given aspirin, heat, and Wintergreen and advised no 
Physical Training (PT) for 5 days.  

The veteran's separation examination dated in January 1976 
found normal clinical evaluation of the spine, other 
musculoskeletal.  On his January 1976 Report of Medical 
History, the veteran reported having arthritis; however, the 
examiner noted that he was not diagnosed with arthritis by a 
medical officer and had no history in the record.  

January 1987 x-ray report from McAlester Regional Hospital 
showed some apophyseal joint spurring and hypertrophy 
throughout.  There was mild broad based disc bulge at L3 and 
L5.  The examination was otherwise negative.  X-rays taken in 
September 2000 revealed a posterior and posterolateral disc 
bulge/minimal herniation noted at L5/S1 with loss of 
perineural fat in the neural foraminal regions bilaterally.  
This was greatest on the left.  No perineural fat was seen on 
the left.  Near complete stenosis around the nerve root was 
noted.  Mild loss of perineural fat with osteophyte formation 
was noted bilaterally and relatively symmetrical at L4/L5.  
Facet joint hypertrophy was seen at L3/L4 and L4/L5.  March 
2001 x-rays showed osteophyte formation noted and appeared 
moderate.  Osteoporosis was seen and mild scoliosis was 
noted.  

Treatment records from Muskogee Neurological Surgery dated 
February 1987 to July 1987 indicate that the veteran had been 
on limited duty for some period of time because of a back 
injury that occurred in November 1986 when he was pushing a 
food cart up a ramp at work.  MRI showed minimal disc bulging 
at C4-5, but more prominently at C5-6 and to the right.

Records from Valley View Regional Hospital dated July 1990 
show the veteran being treated for cervical stenosis and 
spondylolysis and underwent a decompressive cervical 
laminectomy at C4, 5 5,6 and 6,7.  

VA outpatient treatment records dated June 1999 to June 2001 
showed that the veteran was noted to have arthritis and 
degenerative joint disease of the cervical spine, history of 
osteomyelitis of the right foot, and neck pain.  It was noted 
that the veteran had surgery on the cervical neck in 1987.

An October 2001 letter from J.W.M., M.D., indicated that he 
first saw the veteran in January 1985 with a primary 
complaint of chest pain.  In taking his history, the 
physician indicated that the veteran reported that while in 
the military he had back and neck pain with a diagnosis of 
"arthritis like pain."  It was noted that over the years 
the veteran had increased back and neck pains with associated 
headaches.  In November 1989 the veteran had pain in his left 
leg and foot with a diagnosis of tendonitis.  In November 
1989 he had a diagnosis of arthritis of right shoulder AC 
joint with developed pains in muscle heads of the right arm.  
The physician indicated that this continued with development 
of pain in elbows knees and increasing pain in the low back.  
It was noted that x-rays showed spurring as well as bulging 
disc L4 and 5.  The physician felt that the diagnosis 
basically was arthritis developing while in military service 
and increasing ever since.

A November 2002 letter from J.W.M., M.D., indicated that he 
first treated the veteran in January 1985 and during this 
time he had numerous complaints of neck, shoulder, chest 
wall, and knee pain.  It was noted that the veteran was 
treated with Ibuprofen for arthritis.  The physician also 
noted that during the last few years the veteran has had 
multiple other disease processes not related to his 
arthritis.  The physician felt that the veteran had arthritis 
with inflammation while in the military and he was treated 
with various salicylates, which was all that was available at 
the time for inflammatory disease.  The physician definitely 
believed that the veteran had onset of osteoarthritis while 
in the military and that this disease had gradually 
progressed over the years.

At his April 2003 Board videoconference hearing, the veteran 
testified that he was told in service that he had "arthritis 
like" pain in his back and neck.  The veteran indicated that 
when he had surgery for his cervical spine in the 1980s he 
was not told by doctors that it was due to service.  He 
indicated that he was not taking any medications for pains in 
his joints.  He testified that since he had the surgery he 
had not had treatment for his cervical spine.  The veteran 
indicated that he was having problems with his lumbosacral 
spine around the same time frame as his cervical spine.  The 
veteran testified that he was told he had arthritis in his 
lumbosacral spine while in service and was told to take 
aspirins.  He indicated that he sought treatment for his 
lower back a few years after service but did not recall the 
private doctor's name.  

At his May 2004 VA examination, the veteran reported problems 
with his neck and back, which he stated, started in service.  
He indicated that pain in the lower back was constant and had 
been so for the last few months.  He reported that he seldom 
got pain in the neck now.  The veteran indicated that he had 
neck surgery in the mid 1980s and since then his neck 
symptoms had relieved.  The examiner noted that there was an 
entry in the veteran's medical records dated in February 1987 
where the veteran was seen for a Workman's Comp injury, which 
he sustained in November 1986.  The veteran was working as a 
security officer for OSP, and he was going out of the back of 
the rotunda of the prison in McAlester with a loaded food 
cart.  It was raining and as he started down the ramp, the 
cart started to take off and he tried to stop it and his feet 
came out from under him and he fell, landing on his low back 
and buttocks with subsequent onset of pain and discomfort in 
his low back between his shoulders and the back of his neck.  
It was noted that at this time he had signs and symptoms 
consistent with cervical strain and lumbar strain.  

The examination showed that the veteran did not have any 
jugular venous distention and bruits.  Examination of the 
cervical spine showed well-healed surgical scar on is 
cervical spine.  There was no gross neurodeficit.  There was 
no objective evidence of painful motion of the spine.  His 
neck flexion was about 0 to 40 degrees without any pain.  
Lateral flexion was 0 to 40 degrees, and rotation was 0 to 50 
degrees without any pain.  It was noted that the veteran had 
scoliosis.  The lumbosacral spine flexion was limited to 
about 0 to 75 degrees, and he started getting pain at around 
0 to70.  Extension was 0 to 15 degrees and started getting 
pain at 0 to 10 degrees.  Lateral flexion was 0 to 20 
degrees, started getting pain at 0 to 20 degrees, and 
rotation was 0 to 30 degrees and started getting pain around 
0 to 30 degrees.  Straight leg raising test was negative 
bilaterally.  The veteran had no had any periods of prolonged 
incapacitation because of his back in the last year.  He did 
not have evidence of painful motion, spasm, or weakness of 
the back.  The examiner noted that the sensory examination 
seemed to be within normal limits.  Motor examination did not 
show any atrophy.  The examiner could not elicit any 
reflexes, and his motor strength seemed to be 5/5 in all 
muscle groups.  The impression was degenerative joint disease 
of the cervical spine with limitation in function because of 
pain, mild; x-ray showed post laminectomy, otherwise normal 
cervical spine; degenerative joint disease of the lumbosacral 
spine with limitation in function because of pain, mild to 
moderate; x-ray showed diffuse lumbar spine degenerative disc 
disease.

The examiner noted that the veteran was seen once in service 
for generalized neck pain and lower back pain, and then also 
had a severe Workman's Comp injury in 1987.  So it was the 
examiner's medical opinion that the veteran's current spine 
problems were not related to his service where he was just 
seen for back and neck pain once.

Analysis

After reviewing the overall evidence, the preponderance of 
the evidence is against entitlement to service connection for 
disabilities of the cervical and lumbosacral spine.  Service 
medical records show that the veteran was treated on one 
occasion for complaints of multiple joint pains, complaining 
of neck and back and polyjoint pain in November 1975.  There 
was no history of trauma and the x-rays were within normal 
limits.  He was diagnosed with muscle pain.  The veteran's 
separation examination dated in January 1976 found normal 
clinical evaluation of the spine, other musculoskeletal.  On 
his January 1976 Report of Medical History, the veteran 
reported having arthritis; however, the examiner noted that 
he was not diagnosed with arthritis by a medical officer and 
had no history in the record.  

It was not until 1985 that the veteran was treated for 
arthritis by J.W.M, M.D.  In addition, in 1986, the veteran 
incurred an on the job injury in which an MRI in 1987 showed 
minimal disc bulging at C4-5, but more prominently at C5-6 
and to the right.

The May 2004 VA examiner indicated that the veteran was seen 
once in service for generalized neck pain and lower back 
pain, and then also had a severe Workman's Comp injury in 
1987.  So it was the examiner's medical opinion that the 
veteran's current spine problems were not related to his 
service where he was just seen for back and neck pain once.

The only medical evidence of record that supports the 
veteran's contention is a letter from J.W.M., M.D. dated in 
November 2002 in which the physician stated that he started 
seeing the veteran in 1985 and prescribed Ibuprofen for the 
veteran's arthritis.  The physician believed the veteran's 
cervical and lumbosacral spine arthritis had its onset in 
service because the veteran was treated with various 
salicylates which was all that was available at the time for 
inflammatory diseases.  In addition, in a letter from J.W.M., 
M.D., dated October 2001 the physician indicated that in 
taking the veteran's history, the physician indicated that 
the veteran reported that while in the military he had back 
and neck pain with a diagnosis of "arthritis like pain."  
As mentioned above, the veteran's service medical records 
show that he complained of neck and back pain once in 
November 1975.  X-rays of the veteran's cervical spine were 
within normal limits and he was prescribed aspirin, heat, and 
Wintergreen and advised no Physical Training (PT) for 5 days.  
There is no indication in the veteran's service medical 
records of the veteran being prescribed salicylates for his 
neck or back pain.  This physician did not comment on the 
veteran's cervical spine x-rays as within normal limits or 
the examiner's comments on the Report of Medical History 
noting that the veteran noted arthritis when no such 
diagnosis had been made.  Nor did J.W.M., M.D., note the 
veteran's absence of treatment from the date of his 
separation from service in 1976 to 1985.  J.W.M., M.D., also 
did not indicate what impact the veteran's on the job injury 
in 1986 had to his condition.  While an examiner can render a 
current diagnosis based upon an examination of the veteran, 
the opinion regarding the etiology of the underlying 
condition, without a thorough review of the record, can be no 
better than the facts alleged by the veteran.  "Evidence 
which is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute 'competent' medical evidence."  
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  For this 
reason, the letter from J.W.M., M.D., is inadequate to 
establish a connection between the neck and back pain in 
service and his current cervical and lumbar spine conditions, 
and such a connection is an essential element in a claim for 
service connection.

It is noted that the May 2004 VA examiner issued an opinion 
based on a review of the veteran's claims file as well as 
private medical records.

Overall, the preponderance of the evidence is against the 
veteran's assertion that his current cervical and lumbosacral 
spine conditions are a result from any in-service disease or 
injury.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  
Therefore, his claim for service connection for disabilities 
of the cervical and lumbar spine must be denied.



D.  Bilateral shoulder and foot disabilities

Background

Service medical records are negative for a bilateral shoulder 
or foot disability.  The veteran's separation examination 
dated in January 1976 found normal clinical evaluation of the 
upper and lower extremities and the feet.  On his January 
1976 Report of Medical History, the veteran reported having 
arthritis; however, the examiner noted that he was not 
diagnosed with arthritis by a medical officer and had no 
history in the record.  He did have complaints of swollen 
joints, but the examination revealed negative findings.  

Treatment records from E.D.G., M.D., dated April 1987 to 
February 1990 show x-rays of the right foot in October 1989, 
which showed no old or recent fracture of any of the bones 
and no dislocation.  

VA outpatient treatment records dated June 1999 to June 2001 
show a note dated August 2000 reporting the veteran with a 
history of osteomyelitis of the right foot.  

An October 2001 letter from J.W.M., M.D., indicated that he 
first saw the veteran in January 1985 with a primary 
complaint of chest pain.  In taking his history, the 
physician indicated that the veteran reported that while in 
the military he had back and neck pain with a diagnosis of 
"arthritis like pain."  It was noted that over the years 
the veteran had increased back and neck pains with associated 
headaches.  In November 1989 the veteran had pain in his left 
leg and foot with a diagnosis of tendonitis.  In November 
1989 he had a diagnosis of arthritis of right shoulder AC 
joint with developed pains in muscle heads of the right arm.  
The physician indicated that this continued with development 
of pain in elbows knees and increasing pain in the low back.  
It was noted that x-rays showed spurring as well as bulging 
disc L4 and 5.  The physician felt that the diagnosis 
basically was arthritis developing while in military service 
and increasing ever since.

A November 2002 letter from J.W.M., M.D., indicated that he 
first treated the veteran in January 1985 and during this 
time he had numerous complaints of neck, shoulder, chest 
wall, and knee pain.  It was noted that the veteran was 
treated with Ibuprofen for arthritis.  The physician also 
noted that during the last few years the veteran has had 
multiple other disease processes not related to his 
arthritis.  The physician felt that the veteran had arthritis 
with inflammation while in the military and he was treated 
with various salicylates, which was all that was available at 
the time for inflammatory disease.  The physician definitely 
believed that the veteran had onset of osteoarthritis while 
in the military and that this disease had gradually 
progressed over the years.

At his April 2003 Board videoconference hearing, the veteran 
testified that the pain in his shoulders and feet are the 
same kind of problem of the joint pains, which he believed 
was arthritis.  He indicated that it first started in his 
feet and then later on in his shoulders.  He indicated that 
he was treated on more than one occasion while in service for 
his shoulders.  The veteran testified that he was diagnosed 
with arthritis in his shoulders while in service.  He stated 
that while in service he injured his shoulders while trying 
to grab a barrel.  He indicated that he was not receiving 
treatment for his shoulders at the present time.  The veteran 
testified that when he went into service he wore a size 9 
triple E shoe and in service they only had a size 9.  He 
stated that while in service he went to sick call for his 
feet swelling and blisters and was told he had arthritis of 
the feet and to take aspirin.  He indicated that this 
happened a couple of times a month in good weather and in 
cold weather his feet hurt a lot.  The veteran testified that 
he was treated by a private doctor after service for his 
feet, but the doctor was having legal problems and no one 
knew where he was or where his records were located.  

At his May 2004 VA examination, the veteran reported pain in 
both of his big toes.  He indicated that he had swelling and 
he had knots in both of his big toes which was brought on by 
wearing regular boots in the Army.  He stated that prior to 
that he was used to wearing wide shoes because he could not 
wear tight shoes, and that brought on the problems.  He 
indicated that sometimes his shoulders get sore and swollen, 
but he had no problems with overhead lifting.  He stated that 
he was told he had arthritis, and he occasionally took some 
Motrin for his shoulder and it seemed to help.  He reported 
that he did not use any heat or ice, and that the shoulder 
pain was associated with his chest pain and both seemed to 
come on together.  

The examiner noted that while looking at the veteran's 
service medical records he saw that the veteran had a 
diagnosis of costochondritis while in service, but did not 
complain of any shoulder or foot problems while in service.  

The examination showed the veteran had complaints of pain in 
the feet bilaterally and had bilateral hallux valgus and the 
area on the top of the hallux valgus bilaterally was a little 
red.  There was no objective evidence of painful motion, 
edema, weakness, instability, or tenderness.  There were no 
functional limitations on standing and walking.  There was no 
evidence of abnormal weight bearing, and there was no flat 
foot condition.  

The examination of the shoulders bilaterally showed no 
redness or deformity.  He reported no condition on his usual 
activities because of his shoulders.  His range of motion on 
both shoulders was within normal limits, but he had 
crepitations on range of motion.  Additional or repetitive 
use caused no additional limitation in range of motion 
because of pain, fatigue, or weakness.  The impression 
included: degenerative joint disease of both shoulders 
limitation of function because of pain, mild; x-rays showed 
degenerative joint disease in both acromioclavicular joints; 
bilateral hallux valgus of the feet with limitation of 
function because of pain, mild to moderate; x-rays showed 
hallux valgus deformities, otherwise normal feet.

The examiner noted that the veteran was never seen while in 
service for shoulder or foot problems, so the shoulder 
degenerative joint disease and the bilateral hallus valgus 
were not related to service problems.  

Analysis

After reviewing the evidence of record, it is concluded that 
the clear preponderance of the evidence is against 
entitlement to service connection for disabilities of the 
bilateral shoulder and foot.  Service medical records do not 
show that bilateral shoulder or foot disability was 
manifested during service.

There is no medical evidence of treatment for the shoulders 
or feet until 1985.  Although J.W.M., M.D., indicated in his 
November 2002 letter that the veteran had multiple complaints 
of pain in his neck, shoulders, chest wall, and knees which 
he felt the onset of the osteoarthritis was during service, 
there is no evidence in the veteran's service medical records 
that the veteran was treated for his shoulders while in 
service or was diagnosed with arthritis.

The May 2004 VA examiner noted no treatment in service for a 
bilateral shoulder or foot disability and indicated that 
since the veteran was never seen for these problems while in 
service, they were not related to service.

There is no competent medical evidence establishing the 
clinical presence of a bilateral shoulder or foot disability 
during the veteran's period of active service, or at any time 
prior to 1985. 

Overall, the preponderance of the evidence is against the 
veteran's assertion that his bilateral shoulder and foot 
disabilities are the result from any in-service disease or 
injury.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  
Therefore, these claims must be denied.

E.  Chest pains

Background

Service medical records show that in January 1972, the 
veteran was seen with complaints of chest pain.  He indicated 
that it was if his chest wall was trying to come out.  It was 
noted that the veteran had a history of a drum falling on his 
chest in May 1970 while in Korea.  It was also noted heavy 
breathing and pressure on the sternum and hurting, especially 
during the past 5 days.  Also running caused right upper 
quadrant to hurt.  Some medicine, salicylate and Darvon, did 
not help him.  The impression was costochondritis.  The 
veteran was given CAMA every 4 hours.  X-rays of the lungs 
showed a couple of granulomas left mid lung field.  There was 
no evidence of active disease.  Sternum was within normal 
limits radiographically.  In February 1972, the veteran 
continued to complain of pain.  X-rays were noted as 
negative.  He was put on sodium salicylate 2 tablets p.o. 
w.4h.  March 1972 x-rays showed a small calcified granuloma 
was present in the left upper lobe and calcium was present in 
the left hilum.  It was noted that this comprised a Ranke 
complex and was indicative of old healed infantile 
tuberculosis.  There was no evidence of active infiltrates.  
In August 1975 the veteran complained of chest pains from the 
lower left side to the upper right side of his chest.  It was 
noted that the veteran smoked 1 pack of cigarettes a day.  
The chest sounded clear, blood pressure was 112/80, and pulse 
was 76.  The assessment was inflammation of the lungs due to 
smoking.  The plan was to decrease smoking, use Robitussin, 
and weight control.  October 1975 x-rays showed the residual 
of old granulomatous disease.  There was no acute infiltrate.

At his January 1976 separation examination, the examiner 
noted normal clinical evaluation of the lungs, chest, 
vascular system, and heart.  Blood pressure reading was 
110/62.

Treatment records from McAlester Regional Health Center dated 
January 1987 noted that the veteran had no previous history 
of hypertension and/or cardiovascular disease who apparently 
worked out at the prison.  The veteran reported that on the 
day of admission while out at work, he began to experience a 
burning left upper anterior chest discomfort with radiation 
down the posterior aspect of the left upper extremity and 
through to the scapula.  He indicated that his chest wall did 
not feel sore, and he had no accompanying gas or belching or 
dyspnea.  He did comment that the pain seemed to be worse 
with deep breathing.  

EKG showed very slight ST segment elevation in 2, 3 and AVF, 
which was a little more prominent on admission than it, was 
on today's tracing.  The chest x-ray was reported as normal.  
The impression included: atypical chest pain of uncertain 
etiology; systolic murmur, probably floor murmur, could not 
exclude prolapse of mitral valve; tobacco use; and obesity.  
An echocardiogram report dated January 1987 showed slight 
left ventricular hypertrophy, all the other measured indices 
including left ventricular function appeared to be normal.  
There was no sign of valvulopathy including mitral valve 
prolapse with or without Amyl Nitrate inhalation.  The report 
noted unable to detect pericardial effusion, intra cavity 
mass, or thrombus.

Records from Southeastern Medical Center for the period July 
1989 to February 1990 show that the veteran had lipid battery 
tests.  

A letter from the veteran's wife received in February 2001 
indicated that the veteran was in the hospital suffering a 
heart attack in November 2000.  She indicated that in 
December 2000 he was transferred to St. Francis Hospital 
where he was still undergoing additional care along with 
rehabilitation.  She reported he suffered a brain injury 
secondary to the heart condition.  The veteran's wife 
indicated that she has known him for 21 years and he had 
suffered chest, neck, arm, and back pain all the years since 
she has known him, indicating this started while he was in 
the Army.  

Hospital records from McAlester Regional Health Center dated 
November to December 2000 indicated that the veteran was 
admitted after falling backwards and passing out.  After 
admission to the hospital he was found to have had a 
myocardial infarction and was admitted to the intensive care 
unit.  A CT scan showed a subdural hematoma with midline 
shift and he was transferred to St. Francis Hospital.

Records from St. Francis Hospital showed that the veteran had 
a right frontoparietotemporal craniotomy with evacuation of 
acute subdural hematoma in December 2000.  A cardiovascular 
consultation a few days later indicated that the veteran had 
no prior cardiovascular history.  The veteran was seen and a 
consult had been requested for postoperative management.  

Records from Oklahoma Neurorestorative Specialty Center Dated 
January to February 2001 indicated that the veteran was 
transferred to Broken Arrow Rehabilitation where he remained 
for approximately one month until his transfer in January 
2001.  The veteran was admitted due to the residual deficits 
interfering with his ability to return home with his family 
and perform basic self-care activities.  It was noted that 
the veteran presented with a high fall risk requiring 
restraints, poor sleep patterns, poor p.o. intake, 
incontinence of bowel and bladder, maximum assistance for 
ambulation, impaired communication both expressively and 
receptive, aphasia, decreased attention, and memory and one 
on one supervision.  In February 2001 the veteran was 
discharged to live with his wife and children.

At his April 2003 Board videoconference hearing, the veteran 
testified that he was poisoned in Korea.  He indicated that 
he started having flutter or something in his chest while 
walking out of the mess hall and fell to his knees.  He 
indicated that the next thing he knew he was in a hospital in 
South Korea or Japan.  The veteran indicated that his medical 
records did not say what he was treated for and he was never 
told.  The veteran testified that after Korea he was 
stationed at Fort Hood, Texas and had chest problems every 
great once in a while.  He indicated that he was never told 
in service that he had coronary artery disease or heart 
disease.  He stated he was told that he had an irregular 
heartbeat.  The veteran indicated that he had a heart attack 
approximately 25 years after separation from service.  The 
veteran testified that he was never treated for heart disease 
or cardiovascular disease between the time he was separated 
from service and the time he had his heart attack.  He 
indicated he was now taking a baby aspirin a day.  He also 
indicated that a few years ago he went to the VA hospital and 
he was diagnosed with a hiatal hernia.  The veteran was not 
sure whether he was getting treatment for his hiatal hernia 
or not. 

At his May 2004 VA examination, the examiner noted that he 
reviewed the C-file and noted the veteran's history of chest 
pain complaints and treatment to include a diagnosis of 
costochondritis and negative x-ray.  

The veteran reported that he had a history of heartburn and 
indigestion for a long time.  He indicated that years ago in 
Germany between 1967 and 1969, he was told that he had a 
heart murmur and was seen for chest pain for a couple of 
times, but he was never told that he had heart problems.  The 
veteran informed the examiner that he thought it was a bone 
problem.  He reported he got hit with a barrel full of 
lifting shackles in the chest, which was falling off the 
forklift, and he tried to catch it, and it hit him on both 
sides of the chest wall and the shoulders.  The veteran 
stated that doctors told him he had a heart attack when he 
was working at the prison at McAlester and was told he had a 
heart attack, which caused him to fall in 2001.  He stated he 
thought he had the heart attack later, but he fell before.  
The veteran reported that he had never been told that he had 
congestive heart failure or had any heart surgery.  He did 
not remember much about the problems in 2001, but he thought 
that he was having a heart attack and then he bleed in his 
head, and after that he also started getting seizures.  

Currently the veteran reported no chest pain and did not have 
any shortness of breath.  He reported that he could not walk 
far because of his back and his ankle problems and his knee 
problems.  The examiner noted that he could not ask the 
veteran much history because it was really hard to ask him 
something since he did not remember much.

The veteran reported that he started having seizures since 
2001 after he fell and hit his head and had a bleed in his 
head.  He reported that he had a grand mal seizure about 4 
weeks ago, and he reported that he did not drive.  The 
veteran denied migraines, no ticks and paramyoclonus, and 
reported no other neurological problems.  He stated he had 
some weakness in the left side of his body, but it had 
improved.  

The examination showed the veteran's cardiovascular system 
was regular in rate and rhythm without any murmurs, gallops, 
or rubs.  The impression was seizure disorder, status post 
subdural bleed in 2001; coronary artery disease status post 
myocardial infarction in 2001; an echocardiogram done at that 
time showed an ejection fraction of 43 percent.  The examiner 
noted that after evaluating all of the medical records, it 
was his opinion that it was not likely that the veteran's 
cardiovascular disease was a result of disease or injury in 
service.  It was noted that at the time the veteran was seen 
3 times for chest pain, which was a muscular chest pain and 
diagnosed with costochondritis and lung problems.  Then in 
1987 he had a normal exercise tolerance test and an echo, 
which did not show any heart problems.  In the examiner's 
medical opinion, there was no relationship of this 
cardiovascular diagnosis to the chest pain, which the veteran 
had in service.  

Analysis

After reviewing the overall evidence, the preponderance of 
the evidence is against entitlement to service connection for 
a disability resulting in chest pains.  Service medical 
records show that the veteran was treated 3 times for chest 
pain and was diagnosed with costochondritis and lung problems 
due to smoking.  It was not until November 2000 when the 
veteran suffered a myocardial infarction and subdural 
hematoma.  Prior to that, there was no medical evidence of 
cardiovascular disease.

The May 2004 VA examiner indicated that after evaluating all 
of the medical records, it was his opinion that it was not 
likely that the veteran's cardiovascular disease was a result 
of disease or injury in service.  In his opinion, there was 
no relationship of his current cardiovascular diagnosis to 
the chest pain, which the veteran had in service.  

Overall, the preponderance of the evidence is against the 
veteran's assertion that his current cardiovascular disease 
is a result from any in-service disease or injury.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Therefore, his 
claim for service connection for a disability resulting in 
chest pains must be denied.

F.  Hearing loss

Background

Service medical records are negative for complaints, 
treatment, or diagnosis of hearing loss.  

At the veteran's enlistment examination in August 1970 an 
audiological evaluation showed showed pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5

-5
LEFT
-5
-5
-5

0

At his January 1976 separation examination an audiological 
evaluation showed pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20

15
LEFT
15
15
20

20

A report from Eastern Oklahoma Ear, Nose, & Throat, Inc. 
dated February 1990 noted autometric testing revealing 
borderline normal hearing that was symmetrical on both sides.  
It was noted that it was difficult to understand why the 
veteran would have any difficulty in localizing sound with 
this good hearing in both ears.  The report indicated that 
usually, they see this with someone that has a unilateral 
sensorineural hearing loss.  Consequently, they expected that 
this problem was a central nervous system (CNS) problem 
instead of a peripheral auditory problem.  

At his April 2003 Board videoconference hearing, the veteran 
testified that he did not have a hearing test when he was 
separated from service.  He indicated that he could hear but 
did not know what direction it was coming from.  He indicated 
that although he worked in supply he was exposed to loud 
artillery at times.  He indicated that twice a week they 
would go over and shoot guns.

At his May 2004 VA audiological evaluation, the veteran 
reported he served in the Army primarily in supply but 
attached to an Infantry Battalion.  He indicated he ordered 
and issued car parts and vehicles for 10 years.  He also 
reported participating in some combat training on M50s and 
M60s and rifles and did not remember being given hearing 
protection.  He indicated that he was briefly attached to an 
artillery unit at Fort Sill, Oklahoma for 10 months and it 
was there that he first noticed a hearing loss when big guns 
were being fired across the field from him.  

In civilian life, he worked for Brown and Root as a dump 
truck driver for two years while they were constructing a 
power plant in Bay City, Texas.  He stated that he wore a 
helmet, which was the closest thing to hearing protection.  
He indicated that he worked as a restaurant manager for a 
year then he did road construction in Western Oklahoma for a 
year and did not use hearing protection.  He also worked in 
the oil field as a truck driver for 10 months with no hearing 
protection.  From 1982 to 2002 he worked for the Oklahoma 
State Department of Corrections in McAlester.

The veteran indicated that he has noticed a hearing loss and 
difficulty determining the direction of sounds since the 
early 1980s.  The examiner noted that the veteran obviously 
has had some type of brain damage or was on a lot of 
medication as he talked very slowly and thought very, very 
slowly.  

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
30
45
LEFT
10
15
25
60
75

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 84 percent in the left ear.

Negative pure tone Stenger responses were obtained in the 
left ear at 3000, 4000 and 6000 Hz, indicating the presence 
of an organic loss in that ear at those frequencies.

It was noted that the veteran would be classified as having 
normal hearing sensitivity 20-2000 Hz with a mild to moderate 
sensorineural hearing loss 3-6000 Hz and a moderately severe 
drop at 8000 Hz in the right ear.  Left ear normal hearing 
sensitivity 250-2000 Hz with a moderately severe to severe 
sensorineural loss 3-8000 Hz.  Speech recognition scores 
would be classified as excellent in the right ear and very 
good in the left ear.  Impedance audiometry yielded normal 
type A tympanograms, indicating normal middle ear function 
bilaterally.  

The examiner noted that the veteran's file contained 3 
hearing tests conducted which showed normal hearing 
sensitivity bilaterally, to include the discharge testing 
done in January 1976.  Therefore, the examiner opined that it 
was less likely than not that the disorder causing hearing 
loss was a result of disease or injury in service.  The 
examiner noted that the veteran had no true combat experience 
and was in supply but attended to an infantry battalion.  The 
examiner also noted that the veteran had a lot of non-
military noise exposure.

Analysis

For the purpose of applying the laws of VA, impaired hearing 
will be considered a disability when: (1) the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000 or 
4000 Hertz is 40 decibels or greater; (2) when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000 or 4000 Hertz are 26 decibels or greater; or (3) 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  See 38 C.F.R. § 3.385.  In this 
case, the veteran meets the requirements for hearing 
impairment.

The veteran's audiogram upon separation from service in 
January 1976 was within normal limits.  A report from Eastern 
Oklahoma Ear, Nose, & Throat, Inc. dated February 1990 noted 
autometric testing revealing borderline normal hearing that 
was symmetrical on both sides.  At his May 2004 VA 
audiological evaluation, the examiner opined that it was less 
likely than not that the disorder causing hearing loss was a 
result of disease or injury in service.  The examiner noted 
that the veteran had no true combat experience and was in 
supply but attended to an infantry battalion.  The examiner 
also noted that the veteran had a lot of non-military noise 
exposure.

It is found that the preponderance of the evidence is against 
the veteran's claims for entitlement to service connection 
for bilateral hearing loss.  As there is not an approximate 
balance of positive and negative evidence regarding the 
merits of the veteran's claims that would give rise to a 
reasonable doubt in favor of the veteran, the benefit-of-the-
doubt rule is not applicable, and the appeal as to this 
issues are denied.  38 U.S.C.A. § 5107(b); See also Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a cardiovascular 
disability is denied.

Entitlement to service connection for residuals of a brain 
injury is denied.

Entitlement to service connection for a cervical spine 
disability is denied.

Entitlement to service connection for a lumbosacral spine 
disability is denied.

Entitlement to service connection for a bilateral shoulder 
disability is denied.

Entitlement to service connection for a bilateral foot injury 
is denied.

Entitlement to service connection for chest pains is denied.

Entitlement to service connection for hearing loss is denied.



_____________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



